                                                                     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52     Desc
                                                                                                        Main Document    Page 1 of 59


                                                                     1    Henry C. Kevane (CA Bar No. 125757)
                                                                          Shirley S. Cho (CA Bar No. 192616)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111
                                                                          Telephone: 415/263-7000
                                                                     4    Facsimile: 415/263-7010
                                                                          E-mail: hkevane@pszjlaw.com
                                                                     5             scho@pszjlaw.com

                                                                     6    Co-Counsel for Chapter 11 Debtors and
                                                                          Debtors In Possession
                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                    10    In re,                                           Lead Case No. 2:18-bk-20151-ER
                                                                    11    VERITY HEALTH SYSTEM OF                          Jointly administered with:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20162-ER
                                                                    12                                                     Case No. 2:18-bk-20163-ER
                                                                                   Debtors and Debtors In Possession.      Case No. 2:18-bk-20164-ER
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                     Case No. 2:18-bk-20165-ER
                                            ATTORNEYS AT LAW




                                                                                                                           Case No. 2:18-bk-20167-ER
                                                                    14     Affects All Debtors                            Case No. 2:18-bk-20168-ER
                                                                                                                           Case No. 2:18-bk-20169-ER
                                                                    15     Affects O’Connor Hospital                      Case No. 2:18-bk-20171-ER
                                                                           Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20172-ER
                                                                    16     Affects St. Francis Medical Center             Case No. 2:18-bk-20173-ER
                                                                           Affects St. Vincent Medical Center             Case No. 2:18-bk-20175-ER
                                                                    17     Affects Seton Medical Center                   Case No. 2:18-bk-20176-ER
                                                                           Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20178-ER
                                                                    18     Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20179-ER
                                                                            Foundation                                     Case No. 2:18-bk-20180-ER
                                                                    19     Affects St. Francis Medical Center of          Case No. 2:18-bk-20181-ER
                                                                            Lynwood Medical Foundation
                                                                    20     Affects St. Vincent Foundation                 Chapter 11 Cases
                                                                           Affects St. Vincent Dialysis Center, Inc.
                                                                    21     Affects Seton Medical Center Foundation        Hon. Ernest M. Robles
                                                                           Affects Verity Business Services
                                                                    22     Affects Verity Medical Foundation              PACHULSKI STANG ZIEHL & JONES LLP’S
                                                                           Affects Verity Holdings, LLC                   MONTHLY FEE APPLICATION FOR
                                                                    23     Affects DePaul Ventures, LLC                   ALLOWANCE AND PAYMENT OF INTERIM
                                                                           Affects DePaul Ventures - San Jose             COMPENSATION AND REIMBURSEMENT OF
                                                                    24      Dialysis, LLC                                  EXPENSES FOR THE PERIOD JUNE 1 – 30,
                                                                           Affects DePaul Ventures-San Jose ASC,          2019
                                                                    25      LLC

                                                                    26                Debtors and Debtors In Possession.

                                                                    27

                                                                    28


                                                                         DOCS_SF:101548.1 89566/001
                                                                     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                                                                                                        Main Document    Page 2 of 59


                                                                     1            Pachulski Stang Ziehl & Jones LLP (the “Firm”) submits its ninth monthly fee statement (the

                                                                     2   “Ninth Fee Statement”) for the period from June 1 through June 30, 2019 (the “Fee Period”) for

                                                                     3   services rendered and expenses incurred on behalf of the above-captioned debtors and debtors in

                                                                     4   possession (the “Debtors”). In support of this Ninth Fee Statement, the Firm respectfully represents

                                                                     5   as follows:

                                                                     6            1.       The Firm is bankruptcy co-counsel to the Debtors in the above-referenced jointly

                                                                     7   administered Chapter 11 cases (the “Cases”). The Firm hereby applies to the Court for allowance

                                                                     8   and payment of interim compensation for services rendered and reimbursement of expenses incurred

                                                                     9   during the Fee Period.

                                                                    10            2.       As set forth in the Application for an Order Authorizing and Approving the

                                                                    11   Employment of Pachulski Stang Ziehl & Jones LLP as Bankruptcy Co-Counsel Nunc Pro Tunc to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Petition Date [Docket No. 421] (the “Retention Application”), the Firm has agreed to a 15%
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   reduction of its charges for services rendered on account of the Debtors’ non-profit status. The
                                            ATTORNEYS AT LAW




                                                                    14   Court entered an order granting the Retention Application on November 14, 2018, nunc pro tunc to

                                                                    15   the Petition Date [Docket No. 818].

                                                                    16            3.       During the Fee Period, the Firm incurred a total of $134,645.00 in fees and $1,252.47

                                                                    17   expenses. During the Fee Period, the Firm recorded 146.70 hours for services rendered. After

                                                                    18   application of the 15% non-profit adjustment of $20,196.75, and application of an overpayment of

                                                                    19   $29.99, the fees and expenses requested by the Firm in this Ninth Fee Statement are:

                                                                    20             Period                        Fees                  Expenses           Total
                                                                                   06/01/19 – 06/30/19           $114,418.26           $1,252.47          $115,670.73
                                                                    21

                                                                    22            4.       Accordingly, the Firm seeks allowance of interim compensation in the amount of

                                                                    23   $92,787.08 at this time. This total is comprised of: $91,534.61 in fees (80% of fees sought)

                                                                    24   plus $1,252.47 in expenses (100% of expenses incurred).

                                                                    25            5.       For the postpetition period from September 1, 2018 through December 31, 2018, the

                                                                    26   Firm has received payment of 100% of its fees and 100% of its expenses on account of the Firm’s

                                                                    27   prior monthly fee statements in the aggregate amount of $148,452.88.

                                                                    28

                                                                                                                               2
                                                                         DOCS_SF:101548.1 89566/001
                                                                     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52               Desc
                                                                                                        Main Document    Page 3 of 59


                                                                     1             6.      For the postpetition period from January 1, 2019 through April 30, 2019, the Firm has

                                                                     2   received payment of 80% of its fees and 100% of its expenses on account of the Firm’s prior

                                                                     3   monthly fee statements in the aggregate amount of $394,519.29.

                                                                     4             7.      Attached hereto as Exhibit A is the name of each professional who performed

                                                                     5   services in connection with this case during the Fee Period and the standard hourly rate for each such

                                                                     6   professional. Attached hereto as Exhibit B is the detailed time and expense statement for the Fee

                                                                     7   Period.

                                                                     8             8.      The Firm has served a copy of this Ninth Fee Statement on counsel to the Office of

                                                                     9   the United States Trustee, the above-captioned Debtors, and the Official Committee of Unsecured

                                                                    10   Creditors. The statement was mailed by first class mail, postage prepaid, on the date hereof. The

                                                                    11   notice of this Ninth Fee Statement will be given by lead counsel for the Debtors pursuant to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   terms of the Interim Compensation Order (defined below).
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13             9.      Pursuant to the Amended Order on Debtors’ Motion Establishing Procedures for
                                            ATTORNEYS AT LAW




                                                                    14   Monthly Payment of Fees and Expense Reimbursement [Docket No. 826] (“Interim Compensation

                                                                    15   Order”), the Debtors are authorized, at the times set forth in such order with respect to the Firm, to

                                                                    16   make the payment requested herein without a further hearing or order of this Court unless an

                                                                    17   objection to this Ninth Fee Statement is filed with the Court and served upon the undersigned and

                                                                    18   the Notice Parties (as defined in the Interim Compensation Order) within ten (10) calendar days after

                                                                    19   the date of mailing of the notice of this statement. If such an objection is filed, the Debtors are

                                                                    20   authorized to pay (again, at the times set forth in the order with respect to the Firm) 80% of the

                                                                    21   uncontested fees and 100% of the uncontested expenses without further order of the Court. If no

                                                                    22   objection is filed, the Debtors are authorized to pay 80% of all fees requested in the Ninth Fee

                                                                    23   Statement and 100% of the uncontested expenses without further order of the Court at the times set

                                                                    24   forth in the Interim Compensation Order with respect to the Firm.

                                                                    25             10.     The interim compensation and reimbursement of expenses sought in this Ninth Fee

                                                                    26   Statement is not final. The Firm will seek approval from the Court of the fees and expenses incurred

                                                                    27   in these Cases in further fee applications to be filed on a quarterly and final basis as required

                                                                    28

                                                                                                                             3
                                                                         DOCS_SF:101548.1 89566/001
                                                                     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52          Desc
                                                                                                        Main Document    Page 4 of 59


                                                                     1   pursuant to the Interim Compensation Order and the Bankruptcy Code. Any compensation received

                                                                     2   by the Firm pursuant to the Interim Compensation Order will be credited towards the final fees and

                                                                     3   expenses as may be allowed by the Court.

                                                                     4            WHEREFORE, the Firm respectfully requests that the Debtors pay compensation to the

                                                                     5   Firm as requested herein pursuant to and in accordance with the terms of the Interim Compensation

                                                                     6   Order.

                                                                     7   Dated: July 24, 2019                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                     8                                                /s/ Shirley S. Cho
                                                                                                                      Henry C. Kevane
                                                                     9                                                Shirley S. Cho
                                                                    10                                                Co-Counsel for the Debtors and
                                                                                                                      Debtors in Possession
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           4
                                                                         DOCS_SF:101548.1 89566/001
                                                                     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52   Desc
                                                                                                        Main Document    Page 5 of 59


                                                                     1
                                                                                                                    EXHIBIT A
                                                                     2

                                                                     3                  Timekeeper                   Rate       Hours     Total Fees

                                                                     4                  Henry C. Kevane               $975.00     89.30      $87,067.50
                                                                                        James K.T. Hunter             $975.00      0.30         $292.50
                                                                     5
                                                                                        James K.T. Hunter             $925.00      3.60       $3,330.00
                                                                     6
                                                                                        Steven J. Kahn                $925.00     26.40      $24,420.00
                                                                     7
                                                                                        Shirley S. Cho                $850.00      1.10         $935.00
                                                                     8                  Gail S. Greenwood             $750.00     23.60      $17,700.00
                                                                     9                  Patricia J. Jeffries          $375.00      2.40         $900.00
                                                                    10                  Grand Total                              146.70     $134,645.00

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101548.1 89566/001
Case 2:18-bk-20151-ER        Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52   Desc
                               Main Document    Page 6 of 59



                                       EXHIBIT B




DOCS_SF:101548.1 89566/001
  Case 2:18-bk-20151-ER              Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52   Desc
                                       Main Document    Page 7 of 59

                                   Pachulski Stang Ziehl & Jones LLP
                                                150 California St.
                                                    Floor 15th
                                             San Francisco, CA 94111
                                                                       July 16, 2019
     Elspeth D. Paul                                                   Invoice 122625
     Verity Health Systems                                             Client    89566
     2040 East Mariposa Avenue                                         Matter    00002
     El Segundo, CA 90245
                                                                               HCK
     RE: Conflicts Counsel - Post Pet.

_______________________________________________________________________________________
       STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH06/30/2019
              FEES                                                     $134,645.00
              EXPENSES                                                   $1,252.47
              LESS NONPROFIT ADJUSTMENT                                 $20,196.75
              LESS PREPAID APPLIED                                          $29.99

              TOTAL CURRENT CHARGES                                    $115,670.73
              BALANCE FORWARD                                          $233,793.18
              TOTAL BALANCE DUE                                        $349,463.91
      Case 2:18-bk-20151-ER         Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52       Desc
                                      Main Document    Page 8 of 59

Pachulski Stang Ziehl & Jones LLP                                           Page:      2
Verity Health Systems of Calif                                              Invoice122625
89566 -00002                                                                July 16, 2019




  Summary of Services by Professional
ID          Name                              Title               Rate       Hours             Amount

GSG         Greenwood, Gail S.                Counsel            750.00      23.60          $17,700.00

HCK         Kevane, Henry C.                  Partner            975.00      89.30          $87,067.50

JKH         Hunter, James K. T.               Counsel            925.00       3.60           $3,330.00

JKH         Hunter, James K. T.               Counsel            975.00       0.30            $292.50

PJJ         Jeffries, Patricia J.             Paralegal          375.00       2.40            $900.00

SJK         Kahn, Steven J.                   Counsel            925.00      26.40          $24,420.00

SSC         Cho, Shirley S.                   Partner            850.00       1.10            $935.00

                                                                           146.70           $134,645.00
     Case 2:18-bk-20151-ER             Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52           Desc
                                         Main Document    Page 9 of 59

Pachulski Stang Ziehl & Jones LLP                                                  Page:      3
Verity Health Systems of Calif                                                     Invoice122625
89566 -00002                                                                       July 16, 2019


  Summary of Services by Task Code
Task Code           Description                                           Hours                       Amount

AA                  Asset Analysis/Recovery[B120]                          40.60                    $35,207.50

AD                  Asset Disposition [B130]                                4.00                     $3,900.00

BL                  Bankruptcy Litigation [L430]                           23.70                    $20,785.00

BO                  Business Operations                                    54.80                    $53,425.00

CA                  Case Administration [B110]                              6.20                     $5,985.00

CO                  Claims Admin/Objections[B310]                           0.40                      $390.00

EC                  Executory Contracts [B185]                             10.20                     $9,812.50

FN                  Financing [B230]                                        2.10                     $2,047.50

PC                  PSZ&J Compensation                                      3.70                     $2,490.00

PR                  PSZ&J Retention                                         1.00                      $602.50
                                                                          146.70                   $134,645.00
     Case 2:18-bk-20151-ER          Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52       Desc
                                     Main Document    Page 10 of 59

Pachulski Stang Ziehl & Jones LLP                                           Page:      4
Verity Health Systems of Calif                                              Invoice122625
89566 -00002                                                                July 16, 2019


  Summary of Expenses
Description                                                                                    Amount

Conference Call [E105]                                                                   $61.64
CourtLink                                                                               $169.85
Federal Express [E108]                                                                    $9.92
Lexis/Nexis- Legal Research [E                                                            $2.40
Legal Vision Atty Mess Service                                                          $192.50
Outside Services                                                                        $500.00
Pacer - Court Research                                                                   $72.40
Postage [E108]                                                                          $102.66
Reproduction/ Scan Copy                                                                 $141.10
                                                                                      $1,252.47
     Case 2:18-bk-20151-ER             Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                      Desc
                                        Main Document    Page 11 of 59

Pachulski Stang Ziehl & Jones LLP                                                             Page:      5
Verity Health Systems of Calif                                                                Invoice122625
89566 -00002                                                                                  July 16, 2019


Hours                                                                                  Rate       Amount

  Asset Analysis/Recovery[B120]
06/03/2019     HCK     AA       Review status re CHP / SMG document analysis.          0.70       975.00        $682.50


06/03/2019     SJK     AA       Telephone conference with G. Greenwood regarding       0.20       925.00        $185.00

                                initial discovery results and deficiencies regarding
                                Heritage.
06/03/2019     SJK     AA       Review chronology from G. Greenwood from               0.70       925.00        $647.50

                                documents produced by CHP -- open and missing
                                items.
06/03/2019     SJK     AA       Review draft meet and confer letter regarding CHP.     0.30       925.00        $277.50


06/03/2019     SJK     AA       Revise and augment meet and confer letter regarding    0.20       925.00        $185.00

                                CHP.
06/03/2019     GSG     AA       Confer with S. Kahn re CHP production.                 0.10       750.00         $75.00


06/03/2019     GSG     AA       Review additional CHP documents re                     1.10       750.00        $825.00

                                communications by contract coordinator.
06/03/2019     GSG     AA       Revise and finalize meet and confer letter to CHP re   0.50       750.00        $375.00

                                document production.
06/07/2019     HCK     AA       Memos to / from E. Paul et al. re BASM / Aetna         0.80       975.00        $780.00

                                analysis and review files and follow-up with S.
                                Kahn.
06/07/2019     SJK     AA       Review memorandum from E. Paul regarding               0.10       925.00         $92.50

                                BASM.
06/07/2019     SJK     AA       Memoranda to and from H. Kevane regarding same;        0.20       925.00        $185.00

                                begin issue analysis regarding BASM.
06/11/2019     HCK     AA       Telephone call with S. Kahn re BASM / Aetna            0.20       975.00        $195.00

                                litigation analysis.
06/14/2019     HCK     AA       Review Committee lien challenge AVPs.                  0.20       975.00        $195.00


06/14/2019     HCK     AA       Memos to / from E. Paul re health plan causes of       0.80       975.00        $780.00
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                Desc
                               Main Document    Page 12 of 59
                        action and analyze SGM APA.
06/17/2019   HCK   AA   Review files re BASM avoidance analysis.               1.30   975.00    $1,267.50


06/19/2019   HCK   AA   Prepare for call with E. Paul re excluded causes of    0.30   975.00     $292.50

                        action and review notes.
06/19/2019   HCK   AA   Conference call with E. Paul, S. Maizel, S. Kahn and   0.70   975.00     $682.50

                        T. Moyron re health plan claims.
06/19/2019   HCK   AA   Telephone calls with S. Kahn re health plan claims     0.20   975.00     $195.00

                        and strategy.
     Case 2:18-bk-20151-ER              Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                       Desc
                                         Main Document    Page 13 of 59

Pachulski Stang Ziehl & Jones LLP                                                               Page:      6
Verity Health Systems of Calif                                                                  Invoice122625
89566 -00002                                                                                    July 16, 2019


Hours                                                                                    Rate       Amount
06/19/2019     HCK     AA       Memos to / from T. Moyron and S. Kahn re health          0.20       975.00        $195.00

                                plan claims.
06/19/2019     HCK     AA       Confer with G. Greenwood re health plan litigation.      0.10       975.00         $97.50


06/19/2019     JKH     AA       Telephone call from Steven J. Kahn regarding             0.50       925.00        $462.50

                                background of adversary complaints against Health
                                Plans, review L.A. Care complaint.
06/19/2019     SJK     AA       Telephone conference with client and co-counsel          0.80       925.00        $740.00

                                regarding actions v. healthplans--issues and strategy.
06/19/2019     SJK     AA       Telephone conference with H. Kevane regarding            0.10       925.00         $92.50

                                same.
06/19/2019     SJK     AA       Telephone conference with James K. T. Hunter             0.20       925.00        $185.00

                                regarding litigation assist.
06/19/2019     SJK     AA       Memorandum to client regarding new litigation.           0.10       925.00         $92.50


06/19/2019     GSG     AA       Search / review database re discussions of shared        2.50       750.00       $1,875.00

                                risk continuity of care, etc.; notes re same.
06/20/2019     HCK     AA       Memos to / from S. Kahn re health plan causes of         0.40       975.00        $390.00

                                action and telephone call with Mr. Kahn re same and
                                review SGM files.
06/20/2019     JKH     AA       Emails from Steven J. Kahn, Gail S. Greenwood,           0.30       925.00        $277.50

                                Elspeth, H. Kevane regarding preparation for Health
                                Plan litigation call, data room access.
06/20/2019     SJK     AA       Memorandum to client regarding new litigation            0.10       925.00         $92.50

                                contract access.
06/20/2019     SJK     AA       Memorandum to G. Greenwood and James K. T.               0.20       925.00        $185.00

                                Hunter regarding litigation issues and call setting.
06/20/2019     SJK     AA       Review memoranda from James K. T. Hunter and G.          0.10       925.00         $92.50

                                Greenwood regarding call setting.
06/21/2019     HCK     AA       Research re health plan claims / stay violation and      0.60       975.00        $585.00
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52              Desc
                               Main Document    Page 14 of 59
                        prepare for internal call.
06/21/2019   HCK   AA   Conference call with S. Kahn, J. Hunter and G.       0.70   975.00     $682.50

                        Greenwood re health plan causes of action.
06/21/2019   JKH   AA   Conference call with Steven J. Kahn, H. Kevane,      1.30   925.00    $1,202.50

                        Gail S. Greenwood regarding Health Plan litigation
                        and emails regarding same, Fulton opinion and
                        review same.
06/21/2019   SJK   AA   Review of dataroom regarding contracts and           0.40   925.00     $370.00

                        memorandum to James K. T. Hunter and G.
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                        Desc
                                       Main Document    Page 15 of 59

Pachulski Stang Ziehl & Jones LLP                                                              Page:      7
Verity Health Systems of Calif                                                                 Invoice122625
89566 -00002                                                                                   July 16, 2019


Hours                                                                                   Rate       Amount
                                Greenwood regarding legal entity identifications.
06/21/2019     SJK     AA       Review new case summary on stay violation and           0.20       925.00        $185.00

                                memorandum to H. Kevane and team regarding
                                same.
06/21/2019     SJK     AA       Review memorandum from G. Greenwood                     0.10       925.00         $92.50

                                regarding pleadings/stay violation.
06/21/2019     SJK     AA       Conference call with H. Kevane, G. Greenwood and        1.10       925.00       $1,017.50

                                James K. T. Hunter regarding complaint preparation;
                                documents and issues.
06/21/2019     GSG     AA       Review pleadings re stay violation based on exercise    0.50       750.00        $375.00

                                of control; review LA Care complaint re same.
06/21/2019     GSG     AA       Conference call with S. Kahn, H. Kevane, and JH re      1.00       750.00        $750.00

                                turnover claims and backup documentation.
06/21/2019     GSG     AA       Research re auto stay under Fulton and 9th Circuit      0.90       750.00        $675.00

                                cases re turnover.
06/21/2019     GSG     AA       Begin draft of Aetna complaint re turnover.             0.90       750.00        $675.00


06/24/2019     HCK     AA       Memos to / from E. Paul re health plan litigation and   0.50       975.00        $487.50

                                telephone call with S. Kahn re initial matters.
06/24/2019     HCK     AA       Further follow-up with S. Kahn and E. Paul re health    0.20       975.00        $195.00

                                plan claims.
06/24/2019     JKH     AA       Emails from, to Gail S. Greenwood, Steven J. Kahn       1.00       925.00        $925.00

                                regarding draft complaint for Health Plan litigation
                                and review, revise same.
06/24/2019     SJK     AA       Review memorandum from E. Paul regarding                0.30       925.00        $277.50

                                healthcare litigation; Telephone conference with H.
                                Kevane regarding same and respond to client.
06/24/2019     SJK     AA       Review and revise draft Aetna complaint and             0.50       925.00        $462.50

                                memorandum to Gail S. Greenwood and James K. T.
                                Hunter regarding same.
06/24/2019     SJK     AA       Memorandum to A. Chou regarding request for             0.30       925.00        $277.50
     Case 2:18-bk-20151-ER   Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52           Desc
                              Main Document    Page 16 of 59
                        Aetna and Care 1 data.
06/24/2019   SJK   AA   Telephone conference with Gail S. Greenwood      0.20   925.00     $185.00

                        regarding Aetna facts for complaint revisions.
06/24/2019   SJK   AA   Review and respond to memorandum from E. Paul    0.30   925.00     $277.50

                        regarding healthcare claim issues.
06/24/2019   GSG   AA   Draft Aetna complaint re turnover.               3.30   750.00    $2,475.00


06/24/2019   GSG   AA   Email S. Kahn and JH re Aetna claims and         0.20   750.00     $150.00
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                      Desc
                                       Main Document    Page 17 of 59

Pachulski Stang Ziehl & Jones LLP                                                            Page:      8
Verity Health Systems of Calif                                                               Invoice122625
89566 -00002                                                                                 July 16, 2019


Hours                                                                                 Rate       Amount
                                outstanding info.
06/25/2019     HCK     AA       Memos to / from S. Kahn re health plan claims and     0.60       975.00        $585.00

                                review due diligence requests.
06/25/2019     HCK     AA       Memos to / from A. Chou, N. Coppinger et al. re       0.40       975.00        $390.00

                                health plan claim / overpayment analysis.
06/25/2019     JKH     AA       Emails from Gail S. Greenwood, Chou, Sharma,          0.10       925.00         $92.50

                                Coppinger regarding Health Plan litigation issues.
06/25/2019     SJK     AA       Telephone conference with N. Coppinger regarding      0.10       925.00         $92.50

                                Aetna/Care 1st schedule issues; demands.
06/25/2019     GSG     AA       Confer with S. Kahn and draft / revise Aetna          0.80       750.00        $600.00

                                complaint; review docket re service of notice of
                                bankruptcy.
06/25/2019     GSG     AA       Review data room re Care 1st contracts and payment    1.10       750.00        $825.00

                                provisions.
06/25/2019     GSG     AA       Review CFR re prompt payment and statutory            0.80       750.00        $600.00

                                guidelines re timing of Medicare payments.
06/25/2019     GSG     AA       Draft Care 1st complaint re turnover.                 1.60       750.00       $1,200.00


06/26/2019     HCK     AA       Memos to / from N. Coppinger and E. Paul re BS /      0.40       975.00        $390.00

                                SV patient dispute.
06/26/2019     HCK     AA       Various follow-up with S. Kahn et al. re litigation   0.30       975.00        $292.50

                                assessment.
06/26/2019     JKH     AA       Emails from Steven J. Kahn, Gail S. Greenwood         0.30       975.00        $292.50

                                regarding Health Plan litigation developments,
                                telephone conference with Steven J. Kahn regarding
                                preparation of revised complaint.
06/26/2019     SJK     AA       Review memoranda from N. Coppinger and E. Paul        0.10       925.00         $92.50

                                regarding BS long term patient issues.
06/27/2019     HCK     AA       Confer with G. Greenwood re Promise / Care First      0.60       975.00        $585.00

                                analysis and plan contracts and review files.
     Case 2:18-bk-20151-ER   Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52               Desc
                              Main Document    Page 18 of 59
06/27/2019   HCK   AA   Further review health plan litigation memos /        0.20   975.00     $195.00

                        background.
06/27/2019   JKH   AA   Emails from Steven J. Kahn, Gail S. Greenwood and    0.20   925.00     $185.00

                        telephone conference with Steven J. Kahn regarding
                        Health Plan litigation issues, developments.
06/27/2019   SJK   AA   Memorandum to Gail S. Greenwood regarding            0.10   925.00      $92.50

                        complaint preparation.
06/27/2019   SJK   AA   Telephone conference with James K. T. Hunter         0.10   925.00      $92.50
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                       Desc
                                       Main Document    Page 19 of 59

Pachulski Stang Ziehl & Jones LLP                                                             Page:      9
Verity Health Systems of Calif                                                                Invoice122625
89566 -00002                                                                                  July 16, 2019


Hours                                                                                  Rate       Amount
                                regarding complaint preparation.
06/27/2019     SJK     AA       Review memoranda from client regarding Kaiser          0.30       925.00        $277.50

                                A/R and memorandum to James K. T. Hunter and
                                Gail S. Greenwood regarding same.
06/27/2019     SJK     AA       Review memoranda from E. Paul and N. Coppinger         0.10       925.00         $92.50

                                regarding A/R data range for Blue Shield.
06/27/2019     SJK     AA       Further revise draft Aetna complaint.                  0.30       925.00        $277.50


06/27/2019     SJK     AA       Telephone conference with Gail S. Greenwood            0.10       925.00         $92.50

                                regarding Care 1st issues.
06/27/2019     SJK     AA       Review memorandum from Gail S. Greenwood               0.10       925.00         $92.50

                                regarding Care 1st contracts.
06/27/2019     SJK     AA       Follow up memorandum to T. Moyron regarding            0.10       925.00         $92.50

                                healthcare claims.
06/27/2019     SJK     AA       Review document from N. Coppinger regarding BS         0.30       925.00        $277.50

                                and memorandum to N. Coppinger regarding same.
06/27/2019     GSG     AA       Review additional contracts re Care First; email S.    0.90       750.00        $675.00

                                Kahn re turnover issues.
06/27/2019     GSG     AA       Revise Aetna complaint per S. Kahn comments.           0.50       750.00        $375.00


06/28/2019     HCK     AA       Memos to / from S. Kahn et al. re health plan claims   0.80       975.00        $780.00

                                and litigation diligence.
06/28/2019     JKH     AA       Emails from Steven J. Kahn, Gail S. Greenwood, H.      0.20       925.00        $185.00

                                Kevane regarding Health Plans conflicts, preparation
                                of complaints.
06/28/2019     SJK     AA       Memorandum to client regarding data compilation.       0.20       925.00        $185.00


06/28/2019     SJK     AA       Review and respond to memorandum from T.               0.10       925.00         $92.50

                                Moyron regarding healthplan targets.
06/28/2019     SJK     AA       Telephone conference with T. Moyron regarding          0.10       925.00         $92.50

                                healthplan claims.
        Case 2:18-bk-20151-ER      Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                    Desc
                                    Main Document    Page 20 of 59
40.60                                                                             $35,207.50

  Asset Disposition [B130]
06/04/2019     HCK   AD      All-hands workstream conference call with Verity /        0.90    975.00     $877.50

                             KPC teams re risk-share arrangements.
06/04/2019     HCK   AD      Follow-up call with S. Sharma re outcome of KPC           0.30    975.00     $292.50

                             risk-share call.
       Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                          Desc
                                         Main Document    Page 21 of 59

Pachulski Stang Ziehl & Jones LLP                                                                  Page:     10
Verity Health Systems of Calif                                                                     Invoice122625
89566 -00002                                                                                       July 16, 2019


Hours                                                                                      Rate        Amount
06/05/2019     HCK     AD       Further review SGM sale and contract designation           0.90        975.00        $877.50

                                pleadings and edit risk-share agreements.
06/06/2019     HCK     AD       Review accumulated paperflow re June 5 continued           0.50        975.00        $487.50

                                sale hearing.
06/10/2019     HCK     AD       Memos to / from S. Sharma et al. re risk share / KPC       0.20        975.00        $195.00

                                call.
06/11/2019     HCK     AD       All-hands call with KPC re risk-share agreements.          0.40        975.00        $390.00


06/18/2019     HCK     AD       All-hands call with KPK / Verity re risk-share             0.20        975.00        $195.00

                                workstream.
06/28/2019     HCK     AD       Further review SGM sale updates re treatment of            0.60        975.00        $585.00

                                contracts.
4.00                                                                                   $3,900.00

  Bankruptcy Litigation [L430]
06/02/2019     SJK     BL       Memorandum to N. Coppinger regarding L.A. Care             0.10        925.00         $92.50

                                next meeting preparation.
06/02/2019     SJK     BL       Memorandum to Leslie Cohen requesting additional           0.10        925.00         $92.50

                                mediator names.
06/02/2019     SJK     BL       Memorandum to N. Coppinger regarding L.A. Care             0.10        925.00         $92.50

                                -- preparation for Monday call.
06/02/2019     SJK     BL       Continue work on Heritage discovery requests.              0.40        925.00        $370.00


06/02/2019     SJK     BL       Memorandum to Leslie Cohen requesting additional           0.10        925.00         $92.50

                                mediator names.
06/03/2019     HCK     BL       Review files re LA Care status and reconciliation.         0.50        975.00        $487.50


06/03/2019     SJK     BL       Review memorandum from N. Coppinger regarding              0.10        925.00         $92.50

                                payments and status of reports regarding L.A. Care.
06/03/2019     SJK     BL       Proof, revise and augment L.A. Care status report.         0.20        925.00        $185.00
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                               Main Document    Page 22 of 59
06/03/2019   SJK   BL   Prepare for L.A. Care call.                         0.10   925.00      $92.50


06/03/2019   SJK   BL   Participate in L.A. Care call regarding status of   0.20   925.00     $185.00

                        claim processing.
06/03/2019   SJK   BL   Memorandum to N. Wolf regarding L.A. Care status    0.10   925.00      $92.50

                        report.
06/04/2019   SJK   BL   Follow up to Heritage counsel regarding mediator    0.10   925.00      $92.50

                        selections.
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                       Desc
                                       Main Document    Page 23 of 59

Pachulski Stang Ziehl & Jones LLP                                                             Page:     11
Verity Health Systems of Calif                                                                Invoice122625
89566 -00002                                                                                  July 16, 2019


Hours                                                                                  Rate       Amount
06/04/2019     SJK     BL       Telephone conference with Heritage counsel             0.30       925.00        $277.50

                                regarding additional mediator names.
06/04/2019     SJK     BL       Research mediator names and memorandum to              0.50       925.00        $462.50

                                client regarding same regarding Heritage and review
                                reply.
06/04/2019     SJK     BL       Review memorandum from L.A. Care counsel               0.20       925.00        $185.00

                                regarding change to status report and memorandum
                                to L. Arian regarding same; review reply.
06/04/2019     SJK     BL       Revise L.A. Care status report and memorandum to       0.10       925.00         $92.50

                                L.A. Care counsel regarding same.
06/05/2019     SJK     BL       Telephone conference with L. Cohen regarding           0.40       925.00        $370.00

                                mediators and finalize app and order.
06/05/2019     SJK     BL       Proof and revise mediation application and order and   0.40       925.00        $370.00

                                circulate to client and Defendant's counsel.
06/06/2019     SJK     BL       Memorandum to A. Chou regarding mediation              0.10       925.00         $92.50

                                documents for execution.
06/06/2019     SJK     BL       Review memorandum from L. Cohen regarding              0.10       925.00         $92.50

                                approval of form of mediation stipulation and order;
                                signing status.
06/06/2019     SJK     BL       Review memorandum from A. Chou regarding               0.10       925.00         $92.50

                                executed stipulation.
06/07/2019     SJK     BL       Review memorandum from A. Chou regarding               0.10       925.00         $92.50

                                mediation signature and ready for filing.
06/10/2019     SJK     BL       Memorandum to N. Coppinger regarding report            0.10       925.00         $92.50

                                review status.
06/10/2019     SJK     BL       Telephone conference with N. Coppinger regarding       0.20       925.00        $185.00

                                preliminary report review findings regarding L.A.
                                Care.
06/10/2019     SJK     BL       Operations call with L.A. Care regarding claim         0.30       925.00        $277.50

                                discrepancies - moving forward.
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                               Main Document    Page 24 of 59
06/10/2019   SJK   BL   Review and respond to memorandum from S. Muller     0.10   925.00      $92.50

                        regarding attorney call involvement in L.A. Care.
06/11/2019   SJK   BL   Review memorandum from Heritage counsel             0.10   925.00      $92.50

                        regarding mediation signatures and direct filing.
06/11/2019   GSG   BL   Review letter from CHP re response to meet and      0.20   750.00     $150.00

                        confer / status.
06/13/2019   SJK   BL   Review entered mediation order.                     0.10   925.00      $92.50
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                     Desc
                                       Main Document    Page 25 of 59

Pachulski Stang Ziehl & Jones LLP                                                           Page:     12
Verity Health Systems of Calif                                                              Invoice122625
89566 -00002                                                                                July 16, 2019


Hours                                                                                Rate       Amount
06/14/2019     HCK     BL       Various follow-up re LA Care, Heritage and CHP       0.50       975.00        $487.50

                                status.
06/17/2019     SJK     BL       Memorandum to N. Coppinger regarding L.A. Care       0.10       925.00         $92.50

                                status and review reply.
06/17/2019     SJK     BL       Weekly WIP call with L.A. Care.                      0.20       925.00        $185.00


06/17/2019     GSG     BL       Emails from / to CHP counsel re further document     0.40       750.00        $300.00

                                production and password; download documents and
                                confer re database.
06/17/2019     GSG     BL       Review privilege and redaction logs from CHP.        0.50       750.00        $375.00


06/18/2019     HCK     BL       Memos to / from S. Kahn and N. Coppinger et al. re   0.20       975.00        $195.00

                                LA Care contract rates / stop loss.
06/18/2019     SJK     BL       Check Court calendar regarding 6/19 status hearing   0.10       925.00         $92.50

                                regarding L.A. Care.
06/18/2019     SJK     BL       Review L.A. Care Stop Loss provisions and            1.00       925.00        $925.00

                                memorandum to M. Schweitzer, S. Muller and N.
                                Coppinger regarding same.
06/18/2019     GSG     BL       Revise / Update CHP chron re SMG agreements and      1.70       750.00       $1,275.00

                                contentions re termination.
06/18/2019     GSG     BL       Review supplemental CHP document production          3.70       750.00       $2,775.00

                                and tag critical documents.
06/19/2019     SJK     BL       Review L.A. Care tentative and memorandum to         0.20       925.00        $185.00

                                counsel regarding submission on tentative review
                                reply.
06/19/2019     SJK     BL       Submit on tentative ruling.                          0.10       925.00         $92.50


06/19/2019     GSG     BL       Email S. Kahn re CHP / SMG status and                0.40       750.00        $300.00

                                chronology.
06/20/2019     SJK     BL       Review L.A. Care Docket entry and memorandum to      0.10       925.00         $92.50

                                Melisa DesJardien regarding same.
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                               Main Document    Page 26 of 59
06/21/2019   HCK   BL   Memos to / from S. Kahn / N. Coppinger re LA Care   0.20   975.00     $195.00

                        stop loss exclusion.
06/21/2019   SJK   BL   Review memorandum from main mediator regarding      0.10   925.00      $92.50

                        potential conflicts.
06/21/2019   SJK   BL   Continue work on Heritage discovery.                1.40   925.00    $1,295.00


06/21/2019   SJK   BL   Review work on Heritage disclosures.                0.10   925.00      $92.50


06/21/2019   SJK   BL   Review and respond to memoranda from N.             0.20   925.00     $185.00
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                    Desc
                                       Main Document    Page 27 of 59

Pachulski Stang Ziehl & Jones LLP                                                          Page:     13
Verity Health Systems of Calif                                                             Invoice122625
89566 -00002                                                                               July 16, 2019


Hours                                                                               Rate       Amount
                                Coppinger regarding L.A. Care/Stop Loss Issues.
06/21/2019     SJK     BL       Review and respond to additional emails from N.     0.10       925.00         $92.50

                                Coppinger regarding L.A. Care/Stop Loss.
06/23/2019     SJK     BL       Memorandum to L. Arian regarding L.A.. Care/Stop    0.20       925.00        $185.00

                                Loss issues.
06/23/2019     SJK     BL       Proof and continue drafting Heritage Requests for   1.50       925.00       $1,387.50

                                Production of Documents.
06/24/2019     SJK     BL       Review memorandum from L. Arian regarding           0.10       925.00         $92.50

                                arbitration status.
06/24/2019     SJK     BL       Check data room regarding conformity of L.A. Care   0.20       925.00        $185.00

                                Ex. D and listed amendments.
06/24/2019     SJK     BL       Review and respond to memoranda from E. Paul and    0.20       925.00        $185.00

                                N. Coppinger regarding stop loss issues regarding
                                L.A. Care.
06/24/2019     SJK     BL       Review L.A. Care FSS amendments regarding           0.20       925.00        $185.00

                                amendments/policy letters.
06/24/2019     SJK     BL       Memorandum to O. Rosenthal regarding stop loss      0.10       925.00         $92.50

                                document.
06/24/2019     SJK     BL       Prepare for call with L.A. Care.                    0.20       925.00        $185.00


06/24/2019     SJK     BL       Review and respond to memoranda from E. Paul        0.10       925.00         $92.50

                                regarding stop loss issues regarding L.A. Care.
06/24/2019     SJK     BL       Telephone conference with L.A. Care regarding       0.40       925.00        $370.00

                                pending issues.
06/24/2019     SJK     BL       Review and respond to memorandum regarding L.A.     0.20       925.00        $185.00

                                Care hearing preparation/binders.
06/24/2019     SJK     BL       Memorandum to E. Paul regarding results of call     0.30       925.00        $277.50

                                with L.A. Care regarding stop loss.
06/24/2019     SJK     BL       Proof and further revise Heritage Requests for      1.60       925.00       $1,480.00
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52            Desc
                               Main Document    Page 28 of 59
                        Production of Documents and Interrogatories.
06/24/2019   SJK   BL   Review and respond to memorandum from L. Arian     0.10   925.00      $92.50

                        regarding L.A. Care issues.
06/24/2019   SJK   BL   Finalize Heritage Requests for Production of       0.90   925.00     $832.50

                        Documents and Interrogatories.
06/25/2019   SJK   BL   Telephone conference with N. Coppinger regarding   0.20   925.00     $185.00

                        L.A. Care stop loss issues.
06/27/2019   SJK   BL   Memorandum to Heritage counsel regarding           0.20   925.00     $185.00
        Case 2:18-bk-20151-ER         Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                            Desc
                                       Main Document    Page 29 of 59

Pachulski Stang Ziehl & Jones LLP                                                                  Page:     14
Verity Health Systems of Calif                                                                     Invoice122625
89566 -00002                                                                                       July 16, 2019


Hours                                                                                      Rate        Amount
                                discovery and protective order.
06/28/2019     SJK     BL       Telephone conference with L. Arian regarding L.A.          0.20        925.00        $185.00

                                Care/Stop Loss issues.
23.70                                                                                 $20,785.00

  Business Operations
06/03/2019     HCK     BO       Review R. Yant memo re AIPA risk-share extension           1.60        975.00       $1,560.00

                                and analyze issues / review documents.
06/03/2019     HCK     BO       Various follow-up re OmniCare / Alta Med risk              1.30        975.00       $1,267.50

                                share treatment.
06/03/2019     HCK     BO       Review M. Schweitzer memos with updated Conifer            0.20        975.00        $195.00

                                reports.
06/04/2019     HCK     BO       Memo to group re AIPA extension and follow-up              0.80        975.00        $780.00

                                with A. Chou et al. and review files.
06/04/2019     HCK     BO       Memos to / from G. Klausner re risk-share                  0.10        975.00         $97.50

                                agreement discussion.
06/04/2019     HCK     BO       Further review / analyze M. Schweitzer / S. Sharma         1.60        975.00       $1,560.00

                                and S. Ved AIPA risk-share updated computation
                                and follow-up re extension / review prior Conifer
                                reports.
06/04/2019     HCK     BO       Further review AIPA / Conifer final settlement and         1.40        975.00       $1,365.00

                                follow-up with M. Schweitzer re AIPA extension.
06/04/2019     HCK     BO       Telephone call with Dr. Schweitzer re AIPA                 0.10        975.00         $97.50

                                extension.
06/05/2019     HCK     BO       Review / analyze Alta Med files to prepare for call        1.20        975.00       $1,170.00

                                with Dr. Schweitzer et al. re risk-share treatment.
06/05/2019     HCK     BO       Draft assumption and assignment for OmniCare.              0.50        975.00        $487.50


06/05/2019     HCK     BO       Review memo from M. Schweitzer with OmniCare               0.40        975.00        $390.00

                                agreement and amendments.
06/05/2019     HCK     BO       Telephone call with M. Schweitzer re AIPA                  0.10        975.00         $97.50
     Case 2:18-bk-20151-ER   Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52               Desc
                              Main Document    Page 30 of 59

                        extension.
06/05/2019   HCK   BO   Telephone call with M. Schweitzer and S. Muller re   0.30   975.00     $292.50

                        OmniCare reconciliation.
06/05/2019   HCK   BO   Further revise / edit OmniCare A&A agreement.        0.40   975.00     $390.00


06/05/2019   HCK   BO   Memos to / from S. O'Brien re risk-share status.     0.10   975.00      $97.50
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                     Desc
                                       Main Document    Page 31 of 59

Pachulski Stang Ziehl & Jones LLP                                                           Page:     15
Verity Health Systems of Calif                                                              Invoice122625
89566 -00002                                                                                July 16, 2019


Hours                                                                                Rate       Amount
06/05/2019     HCK     BO       Telephone call with Dr. Schweitzer re AIPA interim   0.50       975.00        $487.50

                                payment and extension.
06/05/2019     HCK     BO       Memos to / from M. Schweitzer re Alta / Omni risk    0.30       975.00        $292.50

                                share update.
06/05/2019     HCK     BO       Memos to / from M. Schweitzer re AIPA interim        0.60       975.00        $585.00

                                settlement and review documents.
06/06/2019     HCK     BO       Review E. Paul memo re SVIPA ER response.            0.10       975.00         $97.50


06/06/2019     HCK     BO       Memos to / from A. Chou re OmniCare draft            0.20       975.00        $195.00

                                agreement and follow-up with team.
06/06/2019     HCK     BO       Conference call with R. Adcock, A. Chou, S. Sumer    0.50       975.00        $487.50

                                and M. Schweitzer re AIPA extension, OmniCare
                                treatment.
06/06/2019     HCK     BO       Telephone call with R. Yant re AIPA extension and    0.40       975.00        $390.00

                                other issues.
06/06/2019     HCK     BO       Telephone call with M. Schweitzer re AIPA call       0.10       975.00         $97.50

                                with counsel.
06/06/2019     HCK     BO       Memos to / from M. Schweitzer re OmniCare            0.10       975.00         $97.50

                                counsel.
06/06/2019     HCK     BO       Further draft / finalize OmniCare A&A agreement      1.20       975.00       $1,170.00

                                and circulate to risk-share team.
06/06/2019     SJK     BO       Review memorandum from H. Kevane to Risk Pool        0.10       925.00         $92.50

                                Team regarding A&A and other agreement terms.
06/07/2019     HCK     BO       Memos to / from M. Schweitzer et al. re OmniCare     0.40       975.00        $390.00

                                risk-share.
06/07/2019     HCK     BO       Telephone call with M. Schweitzer re OmniCare        0.50       975.00        $487.50

                                follow-up and review contracts.
06/07/2019     HCK     BO       Review E. Goldstein memo re AppleCare proposal       0.70       975.00        $682.50

                                and memos to / from risk-share team re same.
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52              Desc
                               Main Document    Page 32 of 59
06/07/2019   HCK   BO   Telephone call with M. Schweitzer re AppleCare       0.10   975.00      $97.50

                        inquiry re 2017 risk pool.
06/07/2019   HCK   BO   Research / analyze AKS / Stark law provision under   1.60   975.00    $1,560.00

                        IPA risk-share arrangements.
06/10/2019   HCK   BO   Memos to / from M. Schweitzer et al. OmniMed and     0.60   975.00     $585.00

                        follow-up re extension.
06/10/2019   HCK   BO   Memos to / from M. Schweitzer re HCLA and            1.40   975.00    $1,365.00

                        analyze documents.
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                     Desc
                                       Main Document    Page 33 of 59

Pachulski Stang Ziehl & Jones LLP                                                           Page:     16
Verity Health Systems of Calif                                                              Invoice122625
89566 -00002                                                                                July 16, 2019


Hours                                                                                Rate       Amount
06/10/2019     HCK     BO       Further review / analyze E. Goldstein memo re        1.30       975.00       $1,267.50

                                AppleCare risk pool and research re Stark / AKS.
06/11/2019     HCK     BO       Memos to / from R. Yant et al. re AIPA / SVIPA       0.30       975.00        $292.50

                                discussions and follow-up M. Schweitzer.
06/11/2019     HCK     BO       Review updated AIPA spreadsheets from M.             0.30       975.00        $292.50

                                Schweitzer.
06/11/2019     HCK     BO       Telephone call with E. Goldstein at AppleCare.       0.10       975.00         $97.50


06/11/2019     HCK     BO       Telephone call with S. Kamal at OmniCare and         0.50       975.00        $487.50

                                follow-up re draft agreement.
06/12/2019     HCK     BO       Prepare for today's conference call with AIPA /      0.40       975.00        $390.00

                                SVIPA.
06/12/2019     HCK     BO       Further analyze updated AIPA charts from Dr.         0.40       975.00        $390.00

                                Schweitzer.
06/12/2019     HCK     BO       Conference call with D. Kirk and R. Yant re AIPA /   0.50       975.00        $487.50

                                SVIPA proposal.
06/12/2019     HCK     BO       Telephone call with M. Schweitzer and S. Muller re   0.30       975.00        $292.50

                                outcome of my call with AIPA / SVIPA counsel.
06/12/2019     HCK     BO       Further review updated AIPA / SVIPA risk pool        1.20       975.00       $1,170.00

                                settlement reports.
06/13/2019     HCK     BO       Long memo to risk-share team re yesterday's call     1.20       975.00       $1,170.00

                                with SVIPA / AIPA counsel and various follow-up
                                re same.
06/13/2019     HCK     BO       Memos to / from T. Moyron and E. Paul re SVIPA /     0.30       975.00        $292.50

                                AIPA risk-share agreements.
06/13/2019     HCK     BO       Further review Conifer / PWC risk-pool updates and   1.40       975.00       $1,365.00

                                compare to prior reports and annotate agreements.
06/13/2019     HCK     BO       Analyze HCLA risk-share treatment options based      0.80       975.00        $780.00

                                on M. Schweitzer materials.
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                               Main Document    Page 34 of 59
06/14/2019   HCK   BO   Memo to T. Moyron re discussions with AIPA /        0.70   975.00     $682.50

                        SVIPA counsel.
06/14/2019   HCK   BO   Telephone call with S. Maizel and T. Moyron re      0.30   975.00     $292.50

                        risk-share call later today.
06/14/2019   HCK   BO   Prepare for internal conference call re risk pool   0.20   975.00     $195.00

                        settlements.
06/14/2019   HCK   BO   Conference call with R. Adcock, E. Paul, A. Chou,   0.50   975.00     $487.50

                        S. Maizel et al. re risk-share settlements.
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                         Desc
                                       Main Document    Page 35 of 59

Pachulski Stang Ziehl & Jones LLP                                                               Page:     17
Verity Health Systems of Calif                                                                  Invoice122625
89566 -00002                                                                                    July 16, 2019


Hours                                                                                    Rate       Amount
06/14/2019     HCK     BO       Various follow-up re risk-share updated settlement       1.20       975.00       $1,170.00

                                inserts.
06/17/2019     HCK     BO       Memos to / from M. Schweitzer re OmniCare                0.60       975.00        $585.00

                                extension and review files.
06/18/2019     HCK     BO       Review / analyze M. Schweitzer memo re Apple             0.60       975.00        $585.00

                                Care invoices and post petition accounting.
06/18/2019     HCK     BO       Draft / finalize long memo to risk-share team re         1.60       975.00       $1,560.00

                                A&A agreement cure estimates.
06/18/2019     HCK     BO       Further review / analyze Apple Care amendment re         1.30       975.00       $1,267.50

                                CMS risk-share and research CMS HCC earn back.
06/18/2019     HCK     BO       Telephone call with E. Goldstein (AppleCare) re risk     0.20       975.00        $195.00

                                share expenses.
06/18/2019     HCK     BO       Memos to M. Schweitzer, S. Sharma and S. Muller          0.60       975.00        $585.00

                                re Apple Care HCC payment.
06/18/2019     HCK     BO       Memos to / from S. Sharma re risk-share                  0.20       975.00        $195.00

                                discussions.
06/18/2019     HCK     BO       Memos to / from S. Muller re Apple Care CMS              0.20       975.00        $195.00

                                risk-share allocation.
06/18/2019     HCK     BO       Prepare for call with M. Schweitzer / S. Muller re       0.30       975.00        $292.50

                                risk-share floor / ceiling.
06/18/2019     HCK     BO       Conference call with M. Schweitzer and S. Muller re      1.00       975.00        $975.00

                                Apple Care, SVIPA and risk-share 2018 pool
                                compensation.
06/19/2019     HCK     BO       Review M. Schweitzer memo re risk pool financials        1.10       975.00       $1,072.50

                                update and review documents.
06/19/2019     HCK     BO       Prepare for today's call re risk pool settlements open   0.60       975.00        $585.00

                                amounts.
06/19/2019     HCK     BO       Conference call with all-hands re risk pool              0.80       975.00        $780.00
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                               Main Document    Page 36 of 59
                        settlements open amounts.
06/19/2019   HCK   BO   Review S. Sharma memo re updated SVIPA final        0.40   975.00     $390.00

                        settlement.
06/19/2019   HCK   BO   Memos to / from S. O'Brien re SVIPA risk-pool       0.10   975.00      $97.50

                        updates.
06/19/2019   HCK   BO   Telephone call with S. Sharma re June 5 Conifer /   0.30   975.00     $292.50

                        SVIPA report.
06/19/2019   HCK   BO   Memos to / from S. Kamal and telephone call with    0.60   975.00     $585.00
     Case 2:18-bk-20151-ER             Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                     Desc
                                        Main Document    Page 37 of 59

Pachulski Stang Ziehl & Jones LLP                                                            Page:     18
Verity Health Systems of Calif                                                               Invoice122625
89566 -00002                                                                                 July 16, 2019


Hours                                                                                 Rate       Amount
                                Ms. Kamal re OmniCare assumption and assignment
                                agreement.
06/19/2019     HCK     BO       Telephone call with S. O'Brien re SVIPA updated       0.10       975.00         $97.50

                                reports.
06/19/2019     HCK     BO       Telephone call with D. Kirk re AIPA follow-up.        0.10       975.00         $97.50


06/19/2019     HCK     BO       Telephone call with S. Sharma re OmniCare update      0.30       975.00        $292.50

                                and follow-up with S. Kamal and Mr. Sharma re
                                same.
06/20/2019     HCK     BO       Telephone call with Stephen O'Brien re SVIPA          0.20       975.00        $195.00

                                update and further discussions.
06/20/2019     HCK     BO       Prepare for conference call with OmniCare re          0.30       975.00        $292.50

                                risk-share.
06/20/2019     HCK     BO       Conference call with Seema Kamal and Remi de la       0.40       975.00        $390.00

                                Rocha re OmniCare A&A agreement.
06/20/2019     HCK     BO       Telephone call with D. Kirk re AIPA feedback.         0.30       975.00        $292.50


06/20/2019     HCK     BO       Follow-up email with S. Sharma et al. re AIPA         0.30       975.00        $292.50

                                2017 / 2018 IBNR.
06/20/2019     HCK     BO       Memos to / from R. Yant, et al. re SVIPA follow-up.   0.30       975.00        $292.50


06/20/2019     HCK     BO       Revise A&A agreements re administrative expense       0.30       975.00        $292.50

                                ROR.
06/20/2019     HCK     BO       Further review M. Schweitzer reports re SVIPA /       0.80       975.00        $780.00

                                AIPA final settlement computations.
06/21/2019     HCK     BO       Prepare for today's conference call with SVIPA        0.60       975.00        $585.00

                                counsel and outline open issues.
06/21/2019     HCK     BO       Conference call with S. O'Brien and R. Yant re        0.40       975.00        $390.00

                                SVIPA / AIPA follow-up.
06/21/2019     HCK     BO       Follow-up memos to / from S. Sharma et al. re         0.70       975.00        $682.50

                                SVIPA / AIPA questions and analyze updated cure
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52               Desc
                               Main Document    Page 38 of 59
                        calculation.
06/21/2019   HCK   BO   Memos to / from S. Kamal and A. Chou et al. re        0.40   975.00     $390.00

                        Omni Care update and extension.
06/24/2019   HCK   BO   Further follow-up re Angeles floor / ceiling          0.40   975.00     $390.00

                        compromise.
06/25/2019   HCK   BO   Memos to / from E. Goldstein re AppleCare reply.      0.30   975.00     $292.50


06/25/2019   HCK   BO   Memos to / from S. Sharma et al. re Apple Care cure   0.20   975.00     $195.00

                        options.
        Case 2:18-bk-20151-ER         Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                          Desc
                                       Main Document    Page 39 of 59

Pachulski Stang Ziehl & Jones LLP                                                                Page:     19
Verity Health Systems of Calif                                                                   Invoice122625
89566 -00002                                                                                     July 16, 2019


Hours                                                                                    Rate        Amount
06/25/2019     HCK     BO       Follow-up to / from S. Sharma re AIPA open               0.20        975.00        $195.00

                                question.
06/26/2019     HCK     BO       Memos to / from S. Muller and telephone call with        0.50        975.00        $487.50

                                S. Muller re SVIPA / UNH DOFR matter.
06/26/2019     HCK     BO       Review R. Yant memo re AIPA risk-share markup.           0.40        975.00        $390.00


06/26/2019     HCK     BO       Analyze AIPA cure revisions.                             0.10        975.00         $97.50


06/27/2019     HCK     BO       Review AIPA revisions to draft A&A agreement and         0.60        975.00        $585.00

                                follow-up with R. Yant.
06/27/2019     HCK     BO       Memos to / from S. Sharma and A. Chou re AIPA            0.50        975.00        $487.50

                                redline and bridge calculations.
06/27/2019     HCK     BO       Conference call with R. Yant re AIPA redline and         1.20        975.00       $1,170.00

                                review bridge calculations.
06/27/2019     HCK     BO       Memos to / from S. Sharma et al. re further PWC /        0.20        975.00        $195.00

                                AIPA analysis.
06/27/2019     HCK     BO       Memos to / from S. Sharma et al. re AppleCare            0.20        975.00        $195.00

                                follow-up.
06/27/2019     HCK     BO       Memos to / from E. Goldstein re AppleCare Stark /        0.80        975.00        $780.00

                                AKS issues and follow-up with E. Paul.
06/27/2019     HCK     BO       Memos to / from A. Chou re Apple Care and AIPA           0.20        975.00        $195.00

                                developments.
06/28/2019     HCK     BO       Review E. Paul memos re SVIPA arbitration.               0.20        975.00        $195.00


06/28/2019     HCK     BO       Further review / analyze SVIPA / AIPA risk-share         0.70        975.00        $682.50

                                compensation reports.
06/28/2019     HCK     BO       Further review Apple Care draft agreement and            0.70        975.00        $682.50

                                revise same.
54.80                                                                               $53,425.00
     Case 2:18-bk-20151-ER     Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                  Desc
                                Main Document    Page 40 of 59

  Case Administration [B110]
06/03/2019   HCK   CA    Review accumulated paperflow over past week.             0.50   975.00     $487.50


06/04/2019   HCK   CA    All-hands conference call with M. Schweitzer, S.         0.70   975.00     $682.50

                         Sharma and S. Kahn re status of pending matters.
06/04/2019   SJK   CA    Participate in weekly WIP call regarding litigation.     0.70   925.00     $647.50


06/10/2019   HCK   CA    Review accumulated paperflow over past week.             0.40   975.00     $390.00


06/11/2019   HCK   CA    Prepare for today's all-hands call re pending matters.   0.20   975.00     $195.00
       Case 2:18-bk-20151-ER          Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                           Desc
                                       Main Document    Page 41 of 59

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     20
Verity Health Systems of Calif                                                                    Invoice122625
89566 -00002                                                                                      July 16, 2019


Hours                                                                                     Rate        Amount
06/11/2019     HCK     CA       All-hands call with S. Sharma, A. Chou, M.                0.70        975.00        $682.50

                                Schweitzer and S. Muller re review all pending
                                matters.
06/11/2019     SJK     CA       Weekly WIP call with client regarding litigation          0.30        925.00        $277.50

                                matters.
06/17/2019     HCK     CA       Review accumulated paperflow over past week.              0.40        975.00        $390.00


06/18/2019     HCK     CA       All-hands conference call re review of pending            0.70        975.00        $682.50

                                litigation and managed care matters.
06/18/2019     SJK     CA       Weekly WIP call with clients and H. Kevane.               0.20        925.00        $185.00


06/25/2019     HCK     CA       Review accumulated paperflow over past week.              0.60        975.00        $585.00


06/25/2019     HCK     CA       All-hands call with S. Sharma, Sonia Ved, et al. re       0.50        975.00        $487.50

                                pending matters.
06/28/2019     HCK     CA       Review accumulated paperflow.                             0.30        975.00        $292.50


6.20                                                                                  $5,985.00

  Claims Admin/Objections[B310]
06/17/2019     HCK     CO       Telephone call with T. Moyron re claims register          0.40        975.00        $390.00

                                and briefly review same.
0.40                                                                                   $390.00

  Executory Contracts [B185]
06/03/2019     HCK     EC       Memos to / from Messrs. Vizzini and Schweitzer re         0.60        975.00        $585.00

                                Care First contract designation and review files.
06/04/2019     HCK     EC       Memos to / from M. Reynolds re Care First                 0.10        975.00         $97.50

                                agreements.
06/05/2019     HCK     EC       Research paperflow re SGM / OmniCare contract             0.60        975.00        $585.00

                                designation and cure amounts.
06/05/2019     HCK     EC       Follow-up re Avanti and other FFS cure                    0.40        975.00        $390.00
     Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52               Desc
                               Main Document    Page 42 of 59
                        reconciliation.
06/05/2019   HCK   EC   All-hands call with J. Vizzini, M. Schweitzer, S.     0.50   975.00     $487.50

                        Sharma and S. Muller re Care First, other contract
                        designations.
06/06/2019   HCK   EC   Follow-up with M. Schweitzer and J. Vizzini re Care   0.40   975.00     $390.00

                        First designated contracts and review files.
06/06/2019   HCK   EC   Telephone call with M. Reynolds re CareFirst          0.20   975.00     $195.00
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                        Desc
                                       Main Document    Page 43 of 59

Pachulski Stang Ziehl & Jones LLP                                                              Page:     21
Verity Health Systems of Calif                                                                 Invoice122625
89566 -00002                                                                                   July 16, 2019


Hours                                                                                   Rate       Amount
                                agreements for assumption / assignment.
06/07/2019     HCK     EC       Memos to / from E. Paul re IPA diligence requests re    0.40       975.00        $390.00

                                KPC future performance.
06/10/2019     HCK     EC       Memos to / from J. Vizzini re Aetna reconciliation.     0.20       975.00        $195.00


06/11/2019     HCK     EC       Memos to / from J. Vizzini et al. re Aetna cure         0.20       975.00        $195.00

                                stipulation.
06/11/2019     HCK     EC       Telephone call J. Vizzini re Aetna cure stipulations.   0.40       975.00        $390.00


06/12/2019     HCK     EC       Follow-up with T. Moyron et al. re Aetna cure           0.10       975.00         $97.50

                                stipulation.
06/12/2019     HCK     EC       Follow-up with Dr. Schweitzer re AIPA extension         0.20       975.00        $195.00

                                and memos to / from A. Chou et al.
06/13/2019     HCK     EC       Follow-up re BRG payor overpayment review.              0.20       975.00        $195.00


06/13/2019     SJK     EC       Review memorandum from H. Kevane regarding              0.20       925.00        $185.00

                                status of SVIPA and AIPA discussions.
06/19/2019     HCK     EC       Follow up with T. Moyron re draft Aetna cure            0.20       975.00        $195.00

                                stipulation.
06/19/2019     HCK     EC       Review United motion to compel compliance with          0.20       975.00        $195.00

                                assignment procedures.
06/20/2019     HCK     EC       Further review UNH motion re assignment notice.         0.20       975.00        $195.00


06/21/2019     HCK     EC       Memos to / from P. Khodadadi and S. Cho re Aetna        0.20       975.00        $195.00

                                cure dispute.
06/21/2019     HCK     EC       Memos to / from S. Cho and T. Moyron re Aetna           0.20       975.00        $195.00

                                and other cure hearings.
06/21/2019     SJK     EC       Review memoranda from Shirley S. Cho and T.             0.10       925.00         $92.50

                                Moyson regarding cure hearing scheduling.
06/21/2019     SSC     EC       Review and respond to emails from H. Kevane and         0.10       850.00         $85.00

                                P. Khodadi re Aetna cure dispute.
     Case 2:18-bk-20151-ER   Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                Desc
                              Main Document    Page 44 of 59
06/21/2019   SSC   EC   Correspond with J. Vizzini re Aetna cure objection.   0.10   850.00      $85.00


06/21/2019   SSC   EC   Telephone conference with J. Vizzini re Aetna cure    0.10   850.00      $85.00

                        objection.
06/21/2019   SSC   EC   Correspond with Denton’s re cure objection.           0.10   850.00      $85.00


06/24/2019   HCK   EC   Review SMG motion to compel A/R re capitation         0.60   975.00     $585.00

                        agreement and review files.
06/24/2019   HCK   EC   Follow-up with T. Moyron re Aetna cure template.      0.20   975.00     $195.00
        Case 2:18-bk-20151-ER         Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                            Desc
                                       Main Document    Page 45 of 59

Pachulski Stang Ziehl & Jones LLP                                                                  Page:     22
Verity Health Systems of Calif                                                                     Invoice122625
89566 -00002                                                                                       July 16, 2019


Hours                                                                                      Rate        Amount
06/25/2019     HCK     EC       Further review SMG motion to compel assumption /           0.60        975.00        $585.00

                                rejection of risk -share agreement.
06/25/2019     HCK     EC       Memos to / from T. Moyron and S. Sharma re SMG             0.50        975.00        $487.50

                                analysis and review declaration.
06/25/2019     SJK     EC       Review SMG motion.                                         0.30        925.00        $277.50


06/25/2019     SJK     EC       Review emails from H. Kevane, Dentons and Sumer            0.30        925.00        $277.50

                                regarding SMG issues.
06/27/2019     HCK     EC       Follow-up with T. Moyron re Aetna cure stipulation.        0.10        975.00         $97.50


06/27/2019     HCK     EC       Review SMG risk-share reply and memos to / from            0.70        975.00        $682.50

                                T. Moyron re same.
06/27/2019     HCK     EC       Review UHC reply papers filed by SGM and Debtor            0.20        975.00        $195.00

                                re assumption deadline.
06/28/2019     HCK     EC       Follow-up re July 10 continued cure hearing, further       0.20        975.00        $195.00

                                extension.
06/28/2019     SSC     EC       Correspond with T. Moyron re cure objection                0.10        850.00         $85.00

                                hearing date.
06/28/2019     SSC     EC       Telephone conference with T. Moyron re cure                0.10        850.00         $85.00

                                objection hearing date.
06/28/2019     SSC     EC       Correspond with P. Khodadi re cure objection               0.10        850.00         $85.00

                                hearing date.
10.20                                                                                  $9,812.50

  Financing [B230]
06/17/2019     HCK     FN       Telephone call with T. Moyron re UCC challenge             0.20        975.00        $195.00

                                complaints.
06/17/2019     HCK     FN       Review / analyze QAF lien perfection analysis and          1.60        975.00       $1,560.00

                                brief research re same.
06/21/2019     HCK     FN       Further research / analyze QAF security interest.          0.30        975.00        $292.50
       Case 2:18-bk-20151-ER    Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52               Desc
                                 Main Document    Page 46 of 59


2.10                                                                       $2,047.50

  PSZ&J Compensation
06/03/2019    HCK   PC    Follow-up re interim compensation notice and         0.20    975.00     $195.00

                          quarterly fee application.
06/13/2019    HCK   PC    Prepare monthly interim compensation statement       0.70    975.00     $682.50

                          pursuant to guidelines.
       Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                         Desc
                                         Main Document    Page 47 of 59

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     23
Verity Health Systems of Calif                                                                    Invoice122625
89566 -00002                                                                                      July 16, 2019


Hours                                                                                     Rate        Amount
06/19/2019     PJJ     PC       Draft May fee statement.                                  0.80        375.00        $300.00


06/20/2019     HCK     PC       Review / revise PSZ&J monthly fee statement and           0.40        975.00        $390.00

                                review further edits to same from P. Jeffries.
06/20/2019     HCK     PC       Further review / finalize May monthly statement and       0.20        975.00        $195.00

                                reconcile prior periods.
06/20/2019     PJJ     PC       Revise May fee statement (.5); research payments          0.80        375.00        $300.00

                                (.3).
06/20/2019     SSC     PC       Review several emails from P. Jeffries and H.             0.20        850.00        $170.00

                                Kevane re 8th monthly fee statement.
06/21/2019     HCK     PC       Finalize 8th monthly fee statement.                       0.10        975.00         $97.50


06/21/2019     PJJ     PC       Prepare May fee statement for service and filing.         0.20        375.00         $75.00


06/21/2019     SSC     PC       Review final 8th monthly fee statement for filing.        0.10        850.00         $85.00


3.70                                                                                  $2,490.00

  PSZ&J Retention
06/20/2019     HCK     PR       Memos to / from P. Jeffries re PSZ&J supplemental         0.20        975.00        $195.00

                                declaration and review / revise draft.
06/20/2019     PJJ     PR       Revise supplemental disclosure declaration.               0.20        375.00         $75.00


06/21/2019     HCK     PR       Finalize sixth supplemental disclosure declaration.       0.10        975.00         $97.50


06/21/2019     PJJ     PR       Prepare sixth supplement                                  0.40        375.00        $150.00


06/21/2019     SSC     PR       Review final H. Kevane supplemental declaration           0.10        850.00         $85.00

                                for filing.
1.00                                                                                   $602.50

TOTAL SERVICES FOR THIS MATTER:                                                                                $134,645.00
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                                       Main Document    Page 48 of 59

Pachulski Stang Ziehl & Jones LLP                                                   Page:     24
Verity Health Systems of Calif                                                      Invoice122625
89566 -00002                                                                        July 16, 2019



 Expenses
05/02/2019    CC         Conference Call [E105] AT&T Conference Call, HCK               5.66
05/02/2019    CC         Conference Call [E105] AT&T Conference Call, SJK               7.51
05/03/2019    CC         Conference Call [E105] AT&T Conference Call, HCK              19.94
05/06/2019    CC         Conference Call [E105] AT&T Conference Call, hCK               1.52
05/08/2019    CC         Conference Call [E105] AT&T Conference Call, HCK               2.17
05/09/2019    CC         Conference Call [E105] AT&T Conference Call, SJK               1.56
05/31/2019    CC         Conference Call [E105] AT&T Conference Call, HCK              17.98
05/31/2019    CC         Conference Call [E105] AT&T Conference Call, HCK               5.30
06/04/2019    LV         Legal Vision Atty/Mess. Service- Inv. 05949, Los Angeles      55.00
                         Bankruptcy Court, SJK
06/04/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/05/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                                    0.50
06/05/2019    RE2        SCAN/COPY ( 25 @0.10 PER PG)                                   2.50
06/05/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/05/2019    RE2        SCAN/COPY ( 17 @0.10 PER PG)                                   1.70
06/05/2019    RE2        SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
06/05/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/05/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/05/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                                    0.50
06/05/2019    RE2        SCAN/COPY ( 65 @0.10 PER PG)                                   6.50
06/05/2019    RE2        SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
06/05/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/06/2019    CL         89566.00002 CourtLink charges for 06-06-19                   169.85
06/07/2019    RE2        SCAN/COPY ( 11 @0.10 PER PG)                                   1.10
06/10/2019    RE2        SCAN/COPY ( 18 @0.10 PER PG)                                   1.80
06/10/2019    RE2        SCAN/COPY ( 6 @0.10 PER PG)                                    0.60
06/10/2019    RE2        SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
06/12/2019    LV         Legal Vision Atty/Mess. Service- Inv. 06014, Los Angeles      82.50
                         Bankruptcy Court, SJK
06/12/2019    PO         89566.00002 :Postage Charges for 06-12-19                      4.35
06/12/2019    RE2        SCAN/COPY ( 35 @0.10 PER PG)                                   3.50
06/12/2019    RE2        SCAN/COPY ( 30 @0.10 PER PG)                                   3.00
06/12/2019    RE2        SCAN/COPY ( 18 @0.10 PER PG)                                   1.80
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                                       Main Document    Page 49 of 59

Pachulski Stang Ziehl & Jones LLP                                                   Page:     25
Verity Health Systems of Calif                                                      Invoice122625
89566 -00002                                                                        July 16, 2019

06/12/2019    RE2        SCAN/COPY ( 11 @0.10 PER PG)                                   1.10
06/13/2019    PO         89566.00002 :Postage Charges for 06-13-19                      2.85
06/13/2019    RE2        SCAN/COPY ( 15 @0.10 PER PG)                                   1.50
06/13/2019    RE2        SCAN/COPY ( 20 @0.10 PER PG)                                   2.00
06/13/2019    RE2        SCAN/COPY ( 90 @0.10 PER PG)                                   9.00
06/14/2019    LV         Legal Vision Atty/Mess. Service- Inv. 06018, Los Angeles      55.00
                         Bankruptcy, SJK
06/14/2019    RE2        SCAN/COPY ( 17 @0.10 PER PG)                                   1.70
06/14/2019    RE2        SCAN/COPY ( 15 @0.10 PER PG)                                   1.50
06/17/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/17/2019    RE2        SCAN/COPY ( 8 @0.10 PER PG)                                    0.80
06/17/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/17/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/17/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/17/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/17/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/17/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/17/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/17/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
06/17/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/17/2019    RE2        SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
06/17/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/17/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                                    0.40
06/18/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                                    0.50
06/18/2019    RE2        SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
06/18/2019    RE2        SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
06/18/2019    RE2        SCAN/COPY ( 8 @0.10 PER PG)                                    0.80
06/18/2019    RE2        SCAN/COPY ( 13 @0.10 PER PG)                                   1.30
06/18/2019    RE2        SCAN/COPY ( 7 @0.10 PER PG)                                    0.70
06/18/2019    RE2        SCAN/COPY ( 10 @0.10 PER PG)                                   1.00
06/18/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                                    0.50
06/19/2019    PO         89566.00002 :Postage Charges for 06-19-19                     81.07
06/19/2019    PO         89566.00002 :Postage Charges for 06-19-19                      6.09
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
     Case 2:18-bk-20151-ER          Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52       Desc
                                     Main Document    Page 50 of 59

Pachulski Stang Ziehl & Jones LLP                                           Page:     26
Verity Health Systems of Calif                                              Invoice122625
89566 -00002                                                                July 16, 2019

06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 83 @0.10 PER PG)                           8.30
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 30 @0.10 PER PG)                           3.00
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/19/2019    RE2        SCAN/COPY ( 83 @0.10 PER PG)                           8.30
06/19/2019    RE2        SCAN/COPY ( 17 @0.10 PER PG)                           1.70
06/19/2019    RE2        SCAN/COPY ( 17 @0.10 PER PG)                           1.70
06/19/2019    RE2        SCAN/COPY ( 30 @0.10 PER PG)                           3.00
06/19/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
06/20/2019    RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
06/20/2019    RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
06/20/2019    RE2        SCAN/COPY ( 1 @0.10 PER PG)                            0.10
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52       Desc
                                       Main Document    Page 51 of 59

Pachulski Stang Ziehl & Jones LLP                                             Page:     27
Verity Health Systems of Calif                                                Invoice122625
89566 -00002                                                                  July 16, 2019

06/20/2019    RE2        SCAN/COPY ( 12 @0.10 PER PG)                              1.20
06/21/2019    FE         89566.00002 FedEx Charges for 06-21-19                    9.92
06/21/2019    LN         89566.00002 Lexis Charges for 06-21-19                    2.40
06/21/2019    RE2        SCAN/COPY ( 13 @0.10 PER PG)                              1.30
06/21/2019    RE2        SCAN/COPY ( 16 @0.10 PER PG)                              1.60
06/21/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                               0.50
06/21/2019    RE2        SCAN/COPY ( 9 @0.10 PER PG)                               0.90
06/21/2019    RE2        SCAN/COPY ( 11 @0.10 PER PG)                              1.10
06/21/2019    RE2        SCAN/COPY ( 11 @0.10 PER PG)                              1.10
06/24/2019    RE2        SCAN/COPY ( 14 @0.10 PER PG)                              1.40
06/25/2019    RE2        SCAN/COPY ( 105 @0.10 PER PG)                            10.50
06/25/2019    RE2        SCAN/COPY ( 103 @0.10 PER PG)                            10.30
06/25/2019    RE2        SCAN/COPY ( 105 @0.10 PER PG)                            10.50
06/25/2019    RE2        SCAN/COPY ( 103 @0.10 PER PG)                            10.30
06/26/2019    PO         89566.00002 :Postage Charges for 06-26-19                 8.30
06/27/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                               0.50
06/27/2019    RE2        SCAN/COPY ( 17 @0.10 PER PG)                              1.70
06/27/2019    RE2        SCAN/COPY ( 9 @0.10 PER PG)                               0.90
06/27/2019    RE2        SCAN/COPY ( 5 @0.10 PER PG)                               0.50
06/27/2019    RE2        SCAN/COPY ( 9 @0.10 PER PG)                               0.90
06/30/2019    OS         Everlaw, Inv. 18884                                     500.00
06/30/2019    PAC        Pacer - Court Research                                   72.40
Total Expenses for this Matter                                              $1,252.47
     Case 2:18-bk-20151-ER             Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                  Desc
                                        Main Document    Page 52 of 59

Pachulski Stang Ziehl & Jones LLP                                                         Page:     28
Verity Health Systems of Calif                                                            Invoice122625
89566 -00002                                                                              July 16, 2019


                                                REMITTANCE ADVICE
                                    Please include this Remittance with your payment

For current services rendered through:         06/30/2019

Total Fees                                                                                           $134,645.00


Total Expenses                                                                                            1,252.47


Less Nonprofit Adjustment                                                                             $20,196.75


Total Due on Current Invoice                                                                         $115,670.73


  Outstanding Balance from prior invoices as of         07/16/2019         (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due

121529                    01/31/2019                $72,430.62            $1,709.19                   $14,486.12


121668                    02/28/2019               $123,541.12            $3,925.22                   $24,708.22


121963                    03/31/2019               $129,846.00            $1,282.19                   $25,969.20


122175                    04/30/2019               $155,844.52            $2,272.87                   $31,168.90


122376                    05/31/2019               $136,386.75            $1,073.99                  $137,460.74


Total Amount Due on Current and Prior Invoices:                                                      $349,463.91
       Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52                      Desc
                                         Main Document    Page 53 of 59




                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                            10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): PACHULSKI STANG ZIEHL & JONES LLP’S
MONTHLY FEE APPLICATION FOR ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION AND
REIMBURSEMENT OF EXPENSES FOR THE PERIOD JUNE 1 – 30, 2019 will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   July 24, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
   following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
   below:

                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On July 24, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 24, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

By FedEx Overnight Mail
The Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012
                                                                            Service information continued on attached page
                I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
           Dated: July 24, 2019           Nancy H. Brown                        /s/ Nancy H. Brown
  Date                                  Printed Name                            Signature




         DOCS_SF:101548.1 89566/001
     Case 2:18-bk-20151-ER            Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52            Desc
                                       Main Document    Page 54 of 59


In re: Verity Health System of California, Inc., et al.
Case No. 2:18-bk-20151-ER

TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

 Alexandra Achamallah                                     Karl E Block     kblock@loeb.com,
     aachamallah@milbank.com                                   jvazquez@loeb.com;ladocket@loeb.com;kbl
   Melinda Alonzo ml7829@att.com                              ock@ecf.courtdrive.com
   Robert N Amkraut                                         Dustin P Branch
     ramkraut@foxrothschild.com                                branchd@ballardspahr.com,
                                                               carolod@ballardspahr.com;hubenb@ballard
   Kyra E Andrassy
                                                               spahr.com
     kandrassy@swelawfirm.com,
     lgarrett@swelawfirm.com;gcruz@swelawfir                 Michael D Breslauer
     m.com;jchung@swelawfirm.com                               mbreslauer@swsslaw.com,
                                                               wyones@swsslaw.com;mbreslauer@ecf.cour
   Simon Aron saron@wrslawyers.com
                                                               tdrive.com;wyones@ecf.courtdrive.com
   Lauren T Attard lattard@bakerlaw.com,
                                                             Chane Buck cbuck@jonesday.com
     agrosso@bakerlaw.com
                                                             Lori A Butler butler.lori@pbgc.gov,
   Allison R Axenrod
                                                               efile@pbgc.gov
     allison@claimsrecoveryllc.com
                                                             Howard Camhi hcamhi@ecjlaw.com,
   Keith Patrick Banner
                                                               tcastelli@ecjlaw.com;amatsuoka@ecjlaw.co
     kbanner@greenbergglusker.com,
                                                               m
     sharper@greenbergglusker.com;calendar@g
     reenbergglusker.com                                     Shirley Cho scho@pszjlaw.com
   Cristina E Bautista                                      Shawn M Christianson
     cristina.bautista@kattenlaw.com,                          cmcintire@buchalter.com,
     ecf.lax.docket@kattenlaw.com                              schristianson@buchalter.com
   James Cornell Behrens                                    Louis J. Cisz lcisz@nixonpeabody.com,
     jbehrens@milbank.com,                                     jzic@nixonpeabody.com
     gbray@milbank.com;mshinderman@milbank                   Leslie A Cohen leslie@lesliecohenlaw.com,
     .com;dodonnell@milbank.com;jbrewster@m                    jaime@lesliecohenlaw.com;odalys@lesliecoh
     ilbank.com;JWeber@milbank.com                             enlaw.com
   Ron Bender rb@lnbyb.com                                  Kevin Collins kevin.collins@btlaw.com,
   Bruce Bennett bbennett@jonesday.com                        Kathleen.lytle@btlaw.com
   Peter J Benvenutti                                       David N Crapo dcrapo@gibbonslaw.com,
     pbenvenutti@kellerbenvenutti.com,                         elrosen@gibbonslaw.com
     pjbenven74@yahoo.com                                    Mariam Danielyan
   Michael Jay Berger                                         md@danielyanlawoffice.com,
     michael.berger@bankruptcypower.com,                       danielyan.mar@gmail.com
     yathida.nipha@bankruptcypower.com;micha                 Brian L Davidoff
     el.berger@ecf.inforuptcy.com                              bdavidoff@greenbergglusker.com,
   Steven M Berman sberman@slk-law.com                        calendar@greenbergglusker.com;jking@gree
                                                               nbergglusker.com
   Alicia K Berry Alicia.Berry@doj.ca.gov
                                                             Aaron Davis aaron.davis@bryancave.com,
   Stephen F Biegenzahn efile@sfblaw.com
                                                               kat.flaherty@bryancave.com
   Scott E Blakeley seb@blakeleyllp.com,
     ecf@blakeleyllp.com


       DOCS_SF:101548.1 89566/001
      Case 2:18-bk-20151-ER        Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52              Desc
                                    Main Document    Page 55 of 59


 Anthony Dutra                                        Marshall F Goldberg
     adutra@hansonbridgett.com                             mgoldberg@glassgoldberg.com,
   Kevin M Eckhardt                                       jbailey@glassgoldberg.com
     kevin.eckhardt@gmail.com,                           David Guess dguess@bienertkatzman.com,
     keckhardt@hunton.com                                  4579179420@filings.docketbird.com
   Lei Lei Wang Ekvall                                  Anna Gumport agumport@sidley.com
     lekvall@swelawfirm.com,                             Melissa T Harris harris.melissa@pbgc.gov,
     lgarrett@swelawfirm.com;gcruz@swelawfir               efile@pbgc.gov
     m.com;jchung@swelawfirm.com
                                                         James A Hayes
   Andy J Epstein taxcpaesq@gmail.com                     jhayes@jamesahayesaplc.com
   Christine R Etheridge                                Michael S Held mheld@jw.com
     christine.etheridge@ikonfin.com
                                                         Lawrence J Hilton lhilton@onellp.com,
   M Douglas Flahaut                                      lthomas@onellp.com,info@onellp.com,rgold
     flahaut.douglas@arentfox.com                          er@onellp.com,lhyska@onellp.com,nlichten
   Michael G Fletcher                                     berger@onellp.com
     mfletcher@frandzel.com,                             Robert M Hirsh
     sking@frandzel.com                                    Robert.Hirsh@arentfox.com
   Joseph D Frank jfrank@fgllp.com,                     Florice Hoffman fhoffman@socal.rr.com,
     mmatlock@fgllp.com;csmith@fgllp.com;jklei             floricehoffman@gmail.com
     nman@fgllp.com;csucic@fgllp.com
                                                         Lee F Hoffman leehoffmanjd@gmail.com,
   William B Freeman                                      lee@fademlaw.com
     bill.freeman@kattenlaw.com,
                                                         Michael Hogue hoguem@gtlaw.com,
     nicole.jones@kattenlaw.com,ecf.lax.docket
                                                           fernandezc@gtlaw.com;SFOLitDock@gtlaw.c
     @kattenlaw.com
                                                           om
   Eric J Fromme efromme@tocounsel.com,
                                                         Matthew B Holbrook
     lchapman@tocounsel.com;sschuster@tocou
                                                           mholbrook@sheppardmullin.com,
     nsel.com
                                                           mmanns@sheppardmullin.com
   Amir Gamliel amir-gamliel-
                                                         David I Horowitz
     9554@ecf.pacerpro.com,
                                                           david.horowitz@kirkland.com,
     cmallahi@perkinscoie.com;DocketLA@perki
                                                           keith.catuara@kirkland.com;terry.ellis@kirkl
     nscoie.com
                                                           and.com;elsa.banuelos@kirkland.com;ivon.g
   Jeffrey K Garfinkle                                    ranados@kirkland.com
     jgarfinkle@buchalter.com,
                                                         Brian D Huben hubenb@ballardspahr.com,
     docket@buchalter.com;dcyrankowski@buch
                                                           carolod@ballardspahr.com
     alter.com
                                                         Benjamin Ikuta bikuta@hml.law,
   Lawrence B Gill lgill@nelsonhardiman.com,
                                                           aoremus@hml.law
     rrange@nelsonhardiman.com
                                                         Lawrence A Jacobson
   Paul R. Glassman pglassman@sycr.com
                                                           laj@cohenandjacobson.com
   Matthew A Gold courts@argopartners.net
                                                         John Mark Jennings
   Eric D Goldberg                                        johnmark.jennings@kutakrock.com
     eric.goldberg@dlapiper.com, eric-goldberg-
                                                         Monique D Jewett-Brewster
     1103@ecf.pacerpro.com
                                                           mjb@hopkinscarley.com,
                                                           eamaro@hopkinscarley.com
                                                         Crystal Johnson M46380@ATT.COM

                                                  2
DOCS_SF:101548.1 89566/001
      Case 2:18-bk-20151-ER       Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52             Desc
                                   Main Document    Page 56 of 59


 Gregory R Jones      gjones@mwe.com,                   wallerlaw.com;cathy.thomas@wallerlaw.co
     rnhunter@mwe.com                                    m
   Lance N Jurich ljurich@loeb.com,                   Elan S Levey elan.levey@usdoj.gov,
     karnote@loeb.com;ladocket@loeb.com;ljuri            louisa.lin@usdoj.gov
     ch@ecf.courtdrive.com                             Tracy L Mainguy
   Jeff D Kahane jkahane@duanemorris.com,               bankruptcycourtnotices@unioncounsel.net,
     dmartinez@duanemorris.com                           tmainguy@unioncounsel.net
   Steven J Kahn skahn@pszyjw.com                     Samuel R Maizel
   Cameo M Kaisler                                      samuel.maizel@dentons.com,
     salembier.cameo@pbgc.gov, efile@pbgc.gov            alicia.aguilar@dentons.com;docket.general.li
                                                         t.LOS@dentons.com;tania.moyron@dentons
   Ivan L Kallick ikallick@manatt.com,
                                                         .com;kathryn.howard@dentons.com;joan.m
     ihernandez@manatt.com
                                                         ack@dentons.com;derry.kalve@dentons.co
   Ori Katz okatz@sheppardmullin.com,                   m
     cshulman@sheppardmullin.com;ezisholtz@s
                                                       Alvin Mar alvin.mar@usdoj.gov
     heppardmullin.com
                                                       Craig G Margulies
   Payam Khodadadi
                                                         Craig@MarguliesFaithlaw.com,
     pkhodadadi@mcguirewoods.com,
                                                         Victoria@MarguliesFaithlaw.com;David@Ma
     dkiker@mcguirewoods.com
                                                         rguliesFaithLaw.com;Helen@MarguliesFaithl
   Christian T Kim ckim@dumas-law.com,                  aw.com;Dana@marguliesfaithlaw.com
     ckim@ecf.inforuptcy.com
                                                       Hutchison B Meltzer
   Jane Kim jkim@kellerbenvenutti.com                   hutchison.meltzer@doj.ca.gov,
   Monica Y Kim myk@lnbrb.com,                          Alicia.Berry@doj.ca.gov
     myk@ecf.inforuptcy.com                            Christopher Minier
   Gary E Klausner gek@lnbyb.com                        becky@ringstadlaw.com,
   Nicholas A Koffroth                                  arlene@ringstadlaw.com
     nick.koffroth@dentons.com,                        John A Moe john.moe@dentons.com,
     chris.omeara@dentons.com                            glenda.spratt@dentons.com,derry.kalve@de
   Joseph A Kohanski                                    ntons.com,andy.jinnah@dentons.com
     jkohanski@bushgottlieb.com,                       Susan I Montgomery
     kprestegard@bushgottlieb.com                        susan@simontgomerylaw.com,
   Darryl S Laddin bkrfilings@agg.com                   assistant@simontgomerylaw.com;simontgo
   Robert S Lampl advocate45@aol.com,                   merylawecf.com@gmail.com;montgomerysr
     rlisarobinsonr@aol.com                              71631@notify.bestcase.com
   Richard A Lapping                                  Monserrat Morales
     richard@lappinglegal.com                            Monsi@MarguliesFaithLaw.com,
                                                         Victoria@MarguliesFaithLaw.com;David@M
   Paul J Laurin plaurin@btlaw.com,
                                                         arguliesFaithLaw.com;Helen@marguliesfaithl
     slmoore@btlaw.com;jboustani@btlaw.com
                                                         aw.com;Dana@marguliesfaithlaw.com
   Nathaniel M Leeds
                                                       Kevin H Morse kevin.morse@saul.com,
     nathaniel@mitchelllawsf.com,
                                                         rmarcus@AttorneyMM.com;sean.williams@
     sam@mitchelllawsf.com
                                                         saul.com
   David E Lemke
                                                       Marianne S Mortimer
     david.lemke@wallerlaw.com,
                                                         mmortimer@sycr.com, tingman@sycr.com
     chris.cronk@wallerlaw.com;Melissa.jones@


                                                3
DOCS_SF:101548.1 89566/001
      Case 2:18-bk-20151-ER        Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52           Desc
                                    Main Document    Page 57 of 59


 Tania M Moyron                                       Keith C Owens       kowens@venable.com,
     tania.moyron@dentons.com,                             khoang@venable.com
     chris.omeara@dentons.com;nick.koffroth@d            R Gibson Pagter gibson@ppilawyers.com,
     entons.com                                            ecf@ppilawyers.com;pagterrr51779@notify.
   Alan I Nahmias                                         bestcase.com
     anahmias@mbnlawyers.com,                            Paul J Pascuzzi ppascuzzi@ffwplaw.com,
     jdale@mbnlawyers.com                                  lnlasley@ffwplaw.com
   Jennifer L Nassiri                                   Lisa M Peters lisa.peters@kutakrock.com,
     jennifernassiri@quinnemanuel.com                      marybeth.brukner@kutakrock.com
   Charles E Nelson                                     Christopher J Petersen
     nelsonc@ballardspahr.com,                             cjpetersen@blankrome.com,
     wassweilerw@ballardspahr.com                          gsolis@blankrome.com
   Sheila Gropper Nelson                                Mark D Plevin mplevin@crowell.com,
     shedoesbklaw@aol.com                                  cromo@crowell.com
   Mark A Neubauer                                      David M Poitras dpoitras@wedgewood-
     mneubauer@carltonfields.com,                          inc.com,
     mlrodriguez@carltonfields.com;smcloughlin             dpoitras@jmbm.com;dmarcus@wedgewood
     @carltonfields.com;schau@carltonfields.co             -inc.com;aguisinger@wedgewood-inc.com
     m;NDunn@carltonfields.com;ecfla@carltonfi
                                                         Steven G. Polard spolard@ch-law.com,
     elds.com
                                                           Melissa.tamura@rmkb.com
   Nancy Newman
                                                         David M Powlen david.powlen@btlaw.com,
     nnewman@hansonbridgett.com,
                                                           pgroff@btlaw.com
     ajackson@hansonbridgett.com;calendarclerk
     @hansonbridgett.com                                 Christopher E Prince
                                                           cprince@lesnickprince.com,
   Bryan L Ngo bngo@fortislaw.com,
                                                           jmack@lesnickprince.com;erivas@lesnickpri
     BNgo@bluecapitallaw.com;SPicariello@fortis
                                                           nce.com;cprince@ecf.courtdrive.com
     law.com;JNguyen@fortislaw.com;JNguyen@
     bluecapitallaw.com                                  Lori L Purkey
                                                           bareham@purkeyandassociates.com
   Abigail V O'Brient avobrient@mintz.com,
     docketing@mintz.com;DEHashimoto@mintz.              William M Rathbone
     com;nleali@mintz.com;ABLevin@mintz.com;               wrathbone@grsm.com,
     GJLeon@mintz.com                                      jmydlandevans@grsm.com;sdurazo@grsm.c
                                                           om
   John R OKeefe jokeefe@metzlewis.com,
     slohr@metzlewis.com                                 Jason M Reed Jason.Reed@Maslon.com
   Scott H Olson solson@vedderprice.com,                Michael B Reynolds
     jcano@vedderprice.com,jparker@vedderpric              mreynolds@swlaw.com,
     e.com;scott-olson-                                    kcollins@swlaw.com
     2161@ecf.pacerpro.com,ecfsfdocket@vedde             J. Alexandra Rhim arhim@hrhlaw.com
     rprice.com                                          Emily P Rich erich@unioncounsel.net,
   Giovanni Orantes go@gobklaw.com,                       bankruptcycourtnotices@unioncounsel.net
     gorantes@orantes-                                   Lesley A Riis lriis@dpmclaw.com
     law.com,cmh@gobklaw.com,gobklaw@gmail               Debra Riley driley@allenmatkins.com
     .com,go@ecf.inforuptcy.com;orantesgr8912
                                                         Julie H Rome-Banks
     2@notify.bestcase.com
                                                           julie@bindermalter.com
                                                         Mary H Rose mrose@buchalter.com

                                                  4
DOCS_SF:101548.1 89566/001
      Case 2:18-bk-20151-ER       Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52           Desc
                                   Main Document    Page 58 of 59


 Megan A Rowe        mrowe@dsrhealthlaw.com,         Kenneth K Wang
     lwestoby@dsrhealthlaw.com                            kenneth.wang@doj.ca.gov,
   Nathan A Schultz                                      Jennifer.Kim@doj.ca.gov;Stacy.McKellar@do
     nschultz@goodwinlaw.com                              j.ca.gov;yesenia.caro@doj.ca.gov
   William Schumacher                                  Phillip K Wang
     wschumacher@jonesday.com                             phillip.wang@rimonlaw.com,
                                                          david.kline@rimonlaw.com
   Mark A Serlin ms@swllplaw.com,
     mor@swllplaw.com                                   Adam G Wentland
                                                          awentland@tocounsel.com,
   Seth B Shapiro seth.shapiro@usdoj.gov
                                                          lkwon@tocounsel.com
   David B Shemano
                                                        Latonia Williams lwilliams@goodwin.com,
     dshemano@shemanolaw.com
                                                          bankruptcy@goodwin.com
   Joseph Shickich
                                                        Michael S Winsten mike@winsten.com
     jshickich@riddellwilliams.com
                                                        Jeffrey C Wisler
   Mark Shinderman
                                                          jwisler@connollygallagher.com,
     mshinderman@milbank.com,
                                                          dperkins@connollygallagher.com
     dmuhrez@milbank.com;dlbatie@milbank.co
     m                                                  Neal L Wolf nwolf@hansonbridgett.com,
                                                          calendarclerk@hansonbridgett.com,lchappel
   Rosa A Shirley
                                                          l@hansonbridgett.com
     rshirley@nelsonhardiman.com,
     ksherry@nelsonhardiman.com;lgill@nelsonh           Hatty K Yip hatty.yip@usdoj.gov
     ardiman.com;rrange@nelsonhardiman.com              Andrew J Ziaja aziaja@leonardcarder.com,
   Kyrsten Skogstad kskogstad@calnurses.org,             sgroff@leonardcarder.com;msimons@leonar
     rcraven@calnurses.org                                dcarder.com;lbadar@leonardcarder.com
   Michael St James ecf@stjames-law.com                Rose Zimmerman
                                                          rzimmerman@dalycity.org
   Andrew Still astill@swlaw.com,
     kcollins@swlaw.com
   Jason D Strabo jstrabo@mwe.com,
     cfuraha@mwe.com
   Sabrina L Streusand Streusand@slollp.com
   Ralph J Swanson
     ralph.swanson@berliner.com,
     sabina.hall@berliner.com
   Gary F Torrell gtorrell@health-law.com
   United States Trustee (LA)
     ustpregion16.la.ecf@usdoj.gov
   Cecelia Valentine
     cecelia.valentine@nlrb.gov
   Matthew S Walker
     matthew.walker@pillsburylaw.com,
     renee.evans@pillsburylaw.com,docket@pills
     burylaw.com
   Jason Wallach jwallach@ghplaw.com,
     g33404@notify.cincompass.com


                                                 5
DOCS_SF:101548.1 89566/001
      Case 2:18-bk-20151-ER        Doc 2765 Filed 07/24/19 Entered 07/24/19 13:47:52      Desc
                                    Main Document    Page 59 of 59




 To Be Served by U.S. First class Mail

  United States Trustee              Debtors                     Official Committee of
  Hatty K Yip                        Verity Health System        Unsecured Creditors
  Office of the UST/DOJ              Elspeth D. Paul, Esq.       Milbank LLP
  915 Wilshire Blvd., Suite 1850     General Counsel             Gregory A. Bray, Esq.
  Los Angeles CA 90017               2040 East Mariposa Avenue   2029 Century Park East, 33rd Fl
                                     El Segundo, CA 90245        Los Angeles, CA 90067




                                                6
DOCS_SF:101548.1 89566/001
